 In the Matter of ILLINOIS CONSOLIDATED TELEPHONE COMPANYandILLINOIS UNION OF TELEPHONE WORKERSCase No. 14-R-1114.-DecidedApril 9, 1945Messrs.Sidney K. SchiffandCarlH. Urist,both of Chicago, Ill.,andMr.E. A. Purcell,of Mattoon,Ill., for the Company.Messrs. Edwin R. Hackett,C. E. Mitchell,K. M. McClosky,andLou Stahl,all of Chicago,Ill., for the Union.Mr. Louis Monas,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TILE CASEUpon a petition duly filed by Illinois Union of Telephone Workers,herein called the Union, alleging thata question affecting commercehad arisen concerning the representation of employees of Illinois Con-solidated Telephone Company, Mattoon, Illinois, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Ryburn L. Hackler, TrialExaminer. Said hearing was held at Mattoon, Illinois, on February2, 1945.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYIllinois Consolidated Telephone Company, an Illinois corporation,with its principal office at Mattoon, Illinois, is engaged in the generaltelephone business.Messages destined for points within the State ofIllinois, originating in the Company's central offices, are transmitted61 N. L.R. B., No. 58.447 448DECISIONS OF NATIONALLABOR RELATIONS BOARDover its own lines and those of the American Telephone and TelegraphCompany and its affiliates, with which it has working relationships.Messages destined for points outside the State of Illinois, originatingon the Company's lines, are routed over toll lines owned and operatedby the American Telephone and Telegraph Company and its affiliates.Messages originating at points outside the State of Illinois, on othercompany lines, are transmitted to points within the State through theCompany's operating facilities.During 'a representative 6-monthperiod in 1944, the Company purchased equipment and material valuedat approximately $33,000, more than 50 percent of which was shippedto it from points outside the State of Illinois.During the sameperiod, its gross revenue amounted to $392,411.74, of which $117,583.06was derived from toll charges.More than 5 percent of all toll mes-sages per month was transmitted to points outside the State of Illinois,or into that State from outside points, and the revenue therefromamounted to more than 10 percent of the total toll revenue of theCompany.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDIllinois Union of Telephone Workers is an unaffiliated labor organi-zation, admitting to membership employees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board Field Examiner, introduced into evidenceat the hearing, indicates that the Union represents a substantial num-ber. of employees in the unit hereinafter found appropriate?We find that a question 'affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'The Field Examiner reported that the Union submitted 221 application-for-membershipcards, all of which bore names of persons on the Company's pay roll of December 9, 1944,and that there are 281 employees in the unit alleged to be appropriateDuring the courseof the hearing,the Union submitted 12 additional application cards to the Trial Examiner.His check of these cards against the same pay roll revealed that 9 bore signatures ofpersons employed in the general office at Mattoon,and 2 bore signatures of persons em-ployed in the commercial department.The Union's total showing of interest,by department, is as follows :Number in Number of cardsDepartment:DepartmentsubmittedTraffic-----------------------------------------203168Plant------------------------------------------5048Commercial-------------------------------------167General Office-----------------------------------129 ILLINOIS CONSOLIDATEDTELEPHONECOMPANYIV. THE APPROPRIATE UNIT449The Union seeks a unit of all non-supervisory employees throughoutthe Company's entire system, consisting of the plant, traffic, commer-cial, and general office departments.The Company urges as appro-priate three separate departmental units, the plant, traffic, and com-mercial-general office departments. It argues that the dissimilarity ofinterests of the departmental groups, and the-lack of interchangeamong them, due to different wage schedules, conditions of work,required training, and type of personnel, militate against the proprietyof a system-wide unit; it further contends that the employees of theplant department are comparable to a craft group because of theirskills, and, therefore, should comprise a separate unit.The Company operates 28 central offices located in central Illinois.2All offices are connected by toll lines.Although the central officesvary insize asto the number of subscribers served and the numberof employees, the work performed at each central office is more orless identical.For operating purposes the Company is divided into4 departments, namely, plant, traffic, commercial, and general office.The plant department constructs and maintains the Company's phy-sical equipment and facilities, and supervises the distribution of sup-plies.The traffic department operates the central office equipmentrequired to furnish local and toll telephone service in the 16 non-dialcentral offices.The commercial department handles all public rela-tions, prepares and delivers telephone directories, solicits companybusiness, collects bills, takes orders for changes, installations, and dis-continuance of service.The general office is in charge of the account-ing functions of the Company, keeps its books and records, handlesall corporate matters, tax returns, government reports, and employees'pay.The nature of the work of the commercial and general officedepartments is comparable.Employees in all 4 departments arepaid on an hourly basis, with plant department employees receivinggenerally higher hourly rates than the other 3 departments' employees.The commercial department employees' rate of pay is slightly higherthan that of traffic department employees but is similar to that of thegeneral office employees.The 4 departments of the Company are represented in most of thenon-dial central offices.Of the 16 non-dial central offices, there are 10principal and 6 smaller offices. In the 6 smaller offices, services arecarried onas inthe 10 larger offices, but on asmaller scale.Plant de-partment employees work out of the 10 principal central offices, but2Twelve of the twenty-eight central offices are automatic dial offices,are unattended,requiring no operating personnel, and are serviced by the plant employees working outof larger central offices. 450DECISIONS OF NATIONAL LABOR.RELATIONS BOARDservice all of the 28 central offices, non-dial and dial.The trafficdepartment has employees working in all of the 16 non-dial centraloffices.The commercial department has its representatives in 7 ofthese 16 non-dial offices. In the other 9 of these offices, there is limitedcommercial department activity which is taken care of by the chiefoperator or other traffic department employee located there. TheCompany's executives and general office employees, as well as em-ployees of the other 3 departments, are located at the only generaloffice in Mattoon, Illinois.The supervisory hierarchy of the Company is integrated on a system-wide basis.The president possesses ultimate administrative powerunder direction of the Board of Directors.Beneath him is the vicepresident who supervises the general plant manager in charge of plantdepartment operations, and the general commercial manager who isin charge of the traffic and commercial departments.General super-vision is further subdivided in the plant, traffic, and commercial de-partments among two district plant managers who report to thegeneral plant manager, and two district commercial managers whoreport to the general commercial manager.One of these district com-mercial managers is in charge of the traffic department and the otheris in charge of the commercial department.The general office isadministered by the general auditor, while subject to his authorityare the auditor of receipts and the auditor of disbursement.3In an industry where the primary goods are services to the public,it appears feasible that the various types of employees in the Com-pany's four departments may bargain successfully together.Clearly,each departmental group has a community of interest with the othersin the rendition of services to the public. Inasmuch as the Company'soperations are highly integrated 4 and interdependent, and since theonly labor organization in this proceeding seeks a system-wide unit,5having demonstrated a substantial interest among the employees insuch unit, and among those in each of the Company's departments aswell, we conclude that a unit embracing all four of the Company'sdepartments is appropriate for the purposes of collective bargaining.r,Controversy centers about the following categories, the Companyurging their exclusion and the Union their inclusion :3Since the general commercial manager is in the military service, the general auditorhas been in charge of the traffic and commercial departments,as well as the general office'The Company conceded that its operations are of a highly integrated nature.5 In 1929 there was a short-lived attempt at bargaining resulting in a contract with anunaffiliated labor organization covering telephone operators.This contract expired in 1932and apparently the union involved has become defunct. Since 1932 the Company has hadno collective bargaining relationships with any labor organization6 SeeMatter of Southern Bell Telephone and Telegraph Company,55 N L. R. B. 1058 ILLINOIS CONSOLIDATED TELEPHONE COMPANYPlant Department451Wire Chiefs:There are five such employees located at the Mattoon, Taylorville,Charleston,Hillsboro, and Shelbyville central offices.They reportdirectly to the district plant manager.They are in direct charge ofthe installation and maintenance of subscribers' telephone lines andequipment in a group of central offices. They have from one to threeinstaller-repairmen working with them and supervise their work. Ex-cept in the case of the wire chiefs who do not receive the maximumrate, the pay differential between them and the highest paid installer-repairman is 71/2 cents per hour.We are persuaded, from the entirerecord, that wire chiefs may effectively recommend changes in thestatus of employees and are therefore supervisory.We shall excludethem.Equipment supervisor at Litchfield central office:,Installer-repairman at Pana central office:Combination men:The Company employs three equipment supervisors. It claims thatonly the one at the Litchfield central office is supervisory.This posi-tion is based on the fact that there is no wire chief at this central office,and that the equipment supervisor, the next highest classified andskilled plant employee, reporting directly to the district plant man-ager, has duties similar to the wire chiefs at the other central offices.He spends a substantial part of his time in actual manual work withelectrical tools.He assigns work and job locations, and instructs anddirects the one installer-repairman assisting him, receiving 71/2 centsper hour more than this helper.The Company employs 15 installer-repairmen.As with the equip-ment supervisor at Litchfield, it claims that only the installer-repair-man at the Pana central office is supervisory.At this office there isno wire chief because it is a smaller central office, and the most skilledemployee in charge of installations and repairs, reporting directlyto the district plant manager, is classified as an installer-repairman.He does no central office maintenance work and thus is not classifiedas an equipment supervisor.He spends substantially all of his timeon manual work with electrical equipment, doing installing, construc-tion, and maintenance, and "receives the same rate of pay as the highestpaid installer-repairman.He assigns work to, directs, and instructsthe one installer-repairman assisting him, and receives 5 cents moreper hour than this helper.The Company employs single plant employees classified as combina-tion men at five of its smaller central offices.Without any assistance, 452DECISIONSOF NATIONALLABOR RELATIONS BOARDthey do installation and maintenanceworkand are responsible for theCompany's equipmentand operation at the central office assigned to.The combinationman at theArcola centraloffice, untilrecently, be-lieved that his title was that of a wire chief.The Companyconsidersthem supervisory because they report directly to thedistrict plantmanager and have certain responsibilitiesto thepublic for the con-tinuanceof the Company's telephone service.While the equipmentsupervisorat the LitchfieldCentral office, theinstaller-repairmanat thePana central office, and the combinationmen, performthe work of wire chiefs, the recordindicatesthat theyare not classifiedas such anddo not appearto havethe supervisoryauthority of wire chiefs.We shall,therefore,include these employees.Line foremen:The Company employs threesuch workers at its Mattoon,Taylor-ville, andHillsboro centraloffices.They work with ausual crew ofthree linemen and one groundman,constructingand maintaining theoutside physical equipmentand facilitiesof theCompany, as well asoccasional installationwork.They are hourlypaid,receive 20 centsmore per hourthan the maximum rate of'thosein their crew,assignand direct the work oftheir crewmen,and make effective recommenda-tions totheirsuperiors regarding changes in the status of suchemployees.We shallexclude them.Traffic DepartmentChief Operators at Nokomis, Arcola,Morrisonville,Arthur, Raymond,Edinburg, Atwood, Stonington, and Mt. Auburn:The partiesagreed that chief operatorsin the othercentral officeswere to be excludedfrom the unitbecause of their supervisory status.The employeesin dispute are responsible for all traffic operations inthe central offices.From threeto seven regular operators are employedunder the chief operatorin eachof the centraloffices in question.The average hourly wagedifferential between these chief operatorsand the highestpaid operatorunder them is 11 centsor less dependingon the central office involved.They occasionallydo actual operator'swork whennecessaryand may initiate the trainingof new operators.In their absence regular operators,chosenby the chiefoperators, takeover their duties, subject toinstructionsleft by thechief operators.While theevidence indicatesthat most oftheir time in the smallercentral officesis spent in actual switchboardwork, theirother dutiesare similarto those of the chiefoperators whom the parties agreedto exclude as supervisory.Since all chief operatorshavethe powereffectively to recommend changes in the status of employees,we shallexclude them. ILLINOIS CONSOLIDATED TELEPHONE COMPANY453Supervisors :There are one or more of such employees in the seven larger centraloffices, depending on the size of the office.The supervisor who testifiedindicated that, at the Mattoon central office, where she is one of foursuch employees, they all have substantially the same duties.Theywork under the direction of a chief operator. They direct the flow oftraffic, and in the absence of the chief operator, are in charge of thepersonnel on duty at' the central office in which they are employed.They instruct and train new operators.Time permitting, they also,when in the opinion of the chief operator it is necessary, observe andmonitor experienced, local and toll operators.They substitute forregular operators during relief periods and other absences, operatelocal and toll switchboards as necessary, and take care of customercomplaints.They spend from 1 hour to 61/2 hours of each 8-hour tour,in regular operator's work, depending upon the tour of duty.Theyare hourly paid, earn 14 cents per hour less than the chief operator,and from 6 cents to 10 cents per hour more than regular operators,depending upon the length of service as supervisors.While they occa-sionally report the results of their monitoring of the experiencedoperators to the chief operator, they do not usually make factual prog-ress reports on the performance of new operators on their own initia-tive; when such reports are required to be submitted, the work of thenew operator is discussed, without any opinion rendered by the super-visor concerning continuance in the Company's employ. Supervisorsdo not have the authority to hire, discharge, or effectively recommendchanges in the status of employees.We shall include them.Junior Supervisors:These employees work in the same central offices where the super-visors are employed.They spend a substantial part of their time per-forming operator's work of a more skilled nature, occasionally observeand instruct other employees, and take the place of supervisors intheir absence.They earn 21/2 cents more per hour.than regular opera-tors.Since their work is essentially the same as that of a regular oper-ator, and they have no supervisory authority, we shall include them.Commercial DepartmentCashiers :There are seven cashiers employed by the Company in the sevenlarger central offices, all in direct contact with the public. It is con-ceded that in the Mattoon and Taylorville central offices the cashiershave no supervisory power since the district commercial managers arestationed there. It is also evident that the cashier at the Shelbyvillecentral office has no supervisory power since this person is the only 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommercial employee there.In the remaining four central officesthere are from one to two additional clerks assisting the cashier.Theprincipal duties of cashiers are to collect bills, receive applications fornew service, changes in or discontinuance of service, compile copy fortelephone directories, and transmit funds to the general office.Thisis the same type of work performed by clerical employees in the com-mercial department of the various central offices.They are hourlypaid, as are the other clerical employees in the commercial depart-ment, the differential in wages between them and clericals varyingfrom 71/2 cents to 10 cents per hour. Since these employees neithermake nor recommend changes in the status of others, we shall includethem.General OfficeSecretary to the General Auditor:The Company would exclude her from the unit because of the confi-dential nature of her work. She is a part of the general office forceand occupies a desk in that office. She is hourly paid on a comparablebasis with other office workers. She does general bookkeeping, prepa-ration of tax returns, pay rolls and wage records.While she has accessto certain information regarding the financial status of the Companywhich it regards as confidential, she does not participate in or haveaccess to information gained by the general auditor in handling confi-dential labor relations of the general office. In view of this, we shallinclude her in the unit.'We accordingly find that all employees of the Company throughoutits entire system, including the equipment supervisor at the Litchfieldcentral office, the installer-repairman at the Pana central office, the com-bination men, supervisors, and junior supervisors, cashiers, secretary tothe general auditor, and stenographer to the vice president and generalplant manager," but excluding the secretary to the president, all wirechiefs, all line foremen, all chief operators, the general plant manager,general commercial manager, district plant managers, district com-mercial managers, general auditor, auditor of receipts, auditor of dis-bursement's, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining\vitl).in the meaning of Section 9 (b) of the Act.'SeeMatter of Creamery Package Manufacturing Company (LakeMillsPlant),34N. L R. B. 1088.This employee was originally placed in a disputed group, but subsequently the Com-pany conceded that she had no access to confidential labor relations information, and thather inclusion in the unit would not be opposed ILLINOIS CONSOLIDATED TELEPHONE COMPANYV.THE DETERMINATION OF REPRESENTATIVES455We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.The eligibility to vote of the following part-time employees isquestioned :High school student:This employee works regularly after school and on Saturdays as anoffice boy.Once monthly he collects the money in the public telephonesHe averages 18 hours work per week.Janitors:The Company presently employs 6 such workers, both male andfemale.They work regularly,averaging from 20 to 40 hours for each2-week pay period, depending on the central office in which they areemployed.Since it appears that the foregoing are regular part-time employees,they are eligible to vote.'LouisWeber:The record discloses that this employee was hired on a purelytemporary basis.Consequently,he is not eligible to vote.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Illinois Consoli-dated Telephone Company, Mattoon,Illinois, an election by secretballot shall be conducted as early as possible,but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelyo ,itatterof Goodman Manufacturing Company,58 N L R. B. 531. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by IllinoisUnion of Telephone Workers, for the purposes of collective bargaining.